     Case 1:19-cv-00675-DAD-GSA Document 15 Filed 09/24/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   ELMER DOSIO,                                            1:19-cv-00675-DAD-GSA (PC)

12                       Plaintiff,
                                                             ORDER DENYING MOTION FOR
13           v.                                              APPOINTMENT OF COUNSEL

14   N.ODELUGA, et al,                                       (Document# 12)

15                       Defendants.
16

17           On September 16, 2020, plaintiff filed a motion seeking the appointment of counsel.
18   Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v. Rowland,
19   113 F.3d 1520, 1525 (9th Cir. 1997), and the court cannot require an attorney to represent
20   plaintiff pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. United States District Court for the
21   Southern District of Iowa, 490 U.S. 296, 298, 109 S.Ct. 1814, 1816 (1989). However, in certain

22   exceptional circumstances the court may request the voluntary assistance of counsel pursuant to

23   section 1915(e)(1). Rand, 113 F.3d at 1525.

24           Without a reasonable method of securing and compensating counsel, the court will seek

25   volunteer counsel only in the most serious and exceptional cases. In determining whether

26   “exceptional circumstances exist, the district court must evaluate both the likelihood of success

27   of the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

28   complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).

                                                         1
     Case 1:19-cv-00675-DAD-GSA Document 15 Filed 09/24/20 Page 2 of 2

 1          The court does not find the required exceptional circumstances. At this early stage in the

 2   proceedings, the court cannot make a determination that plaintiff is likely to succeed on the

 3   merits. Plaintiff’s First Amended Complaint was dismissed on September 23, 2020, for failure to

 4   state a claim, with leave to amend. To date, Plaintiff has not filed an amended complaint. Thus,

 5   there is no complaint on record in this case for which the court has found cognizable claims. It is

 6   too early for service of process, and no other parties have yet appeared. Moreover, Plaintiff’s

 7   medical claims are not complex, and the court finds that Plaintiff can adequately articulate his

 8   claims and respond to the court’s orders. Plaintiff is advised that he is not precluded from

 9   renewing the motion for appointment of counsel at a later stage of the proceedings.

10          For the foregoing reasons, plaintiff’s motion for the appointment of counsel is HEREBY

11   DENIED, without prejudice.

12
     IT IS SO ORDERED.
13

14      Dated:     September 24, 2020                               /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      2
